UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICHAEL YOUNG, )
)
Plaintiff, )
) Case: 1:16-cv-OO768 (F-Deck)
v ) Assigned To : Unassigned
` ) Assign_ Date : 4/26/2016
THE AMERICAN LEGION em]_ ) Description: Pro Se Gen. Civi|
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff, a veteran, alleges that defendants "attempt[ed] to sabotage[]" his claim for
medical benefits by claiming that plaintiff "filed hi[s] medical claims to[o] late, that he had
excessive relationships and sex with the 14 doctors who supported his medical [claim]," and
"told [the Board of Veterans Appeals] not to award" his claim. Compl. at l. He purports to

bring this claim under 42 U.S.C. § 1983. See ia'.

To state a claim under § 1983, a complaint must allege facts sufficient to show that a
person acting under color of State or District of Columbia law committed an action which
deprived the plaintiff of rights protected under the United States Constitution or federal law. See
West v. Atkins, 487 U.S. 42, 48 (1988). This complaint neither identifies a constitutional
violation nor makes factual allegations to show that a person acting under color of state law is

responsible for the constitutional violation.

Where, as here, a complaint fails to "contain sufficient factual rnatter, accepted as true, to
state a claim to relief that is plausible on its face," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), it

is subject to dismissal. An Order is issued separately.

 
   

DATE; Ll/,l }/.)Ol (;

United S tes District Judge